Citation Nr: 1516317	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  06-11 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for pes planus.

2.  Entitlement to service connection for peripheral vascular disease (PVD), to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel
INTRODUCTION

The Veteran had active service from November 1967 to August 1978 and from December 1990 to June 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

This case was previously before the Board in March 2013, at which time these issues were remanded for additional development.

The issue of entitlement to service connection for hypertension is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An unappealed December 2004 rating decision denied service connection for pes planus.  

2.  The evidence associated with the claims file subsequent to the December 2004 rating decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for pes planus.

3.  PVD is related to service-connected coronary artery disease.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim of entitlement to service connection for pes planus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  PVD is proximately due to or the result of service-connected coronary artery disease.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.102 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

When providing notice, it is necessary for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the new and material evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

With regard to the claim to reopen a previously denied claim of entitlement to service connection for pes planus, the Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in October 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The October 2006 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim and of the reasons for the prior denial and the unique character of the new and material evidence that must be presented.

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records are of record.  VA and private treatment records have been obtained.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.  

The Board acknowledges that the Veteran has not been provided a VA examination in response to the claim to reopen a previously denied claim of entitlement to service connection for pes planus and that a VA medical opinion has not been obtained in response to that claim.  However, VA has no obligation to provide an examination or obtain an opinion if new and material evidence has not been presented.  38 C.F.R. § 3.159(c)(4) (2014).

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2013); Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A December 2004 rating decision denied service connection for pes planus based on a finding that despite the Veteran's treatment for pes planus in service, there were no residuals of that disability and there was no chronic disability subject to service connection shown in service.  The Veteran did not appeal that decision.  

The pertinent evidence of record at the time of the December 2004 decision included service medical records, which showed that the Veteran complained of fallen arches in April 1976 and was diagnosed with pes planus by X-ray at that time and a May 1982 diagnosis of asymptomatic, first degree pes planus; and the Veteran's statements in which he indicated that he did not have pes planus upon entering active service, that he developed pes planus as a result of exercise in service, and that he had continued to experience foot problems since his separation from service.  

The pertinent evidence that has been received since the December 2004 rating decision includes additional copies of the Veteran's service medical records showing the Veteran to have a diagnosis of asymptomatic pes planus in service and additional statements from the Veteran indicating that he still had pes planus as a result of his active service.  

The Board finds that the evidence added to the record since the December 2004 rating decision is not new and material.  The Veteran has not provided new evidence indicating that he currently has pes planus that is related to active service as he has only submitted statements that were previously considered, or that are cumulative and redundant of statements previously considered.  No additional evidence showing a current disability with a relationship to service has been received.  The Veteran has not submitted statements from any medical professional showing that he has a current diagnosis of pes planus, and the Veteran's own statements are cumulative of those considered at the time of the previous final denial.

Therefore, the evidence added to the record is not sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for pes planus is not warranted.

Service Connection

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that PVD is related to service-connected coronary artery disease.  Service connection for coronary artery disease as a result of his exposure to herbicides has been established, effective March 1, 2004.  

At an August 2011 VA veins and artery examination, the examiner diagnosed PVD.  The VA examiner opined that the Veteran's PVD, while not a consequence of coronary artery disease, was a manifestation of the same underlying vascular disorder. 

The Veteran is service-connected for coronary artery disease and the August 2011 VA examiner opined that the Veteran's PVD was a manifestation of the same disability.  Therefore, the Board finds that the Veteran's PVD is related to service-connected coronary artery disease as they are shown to be caused by the same underlying vascular disorder.  Therefore, the Board finds that the cause is service-connected as service connection has already been established for coronary artery disease.  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection PVD is at least in equipose.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection PVD is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence has not been presented to reopen the claim of entitlement to service connection for pes planus, and the claim remains denied.

Entitlement to service connection for peripheral vascular disease is granted.


REMAND

The Board finds that additional development is required before the claim for service connection for hypertension can be decided.  

The Veteran claims that hypertension was caused or chronically worsened by service-connected diabetes mellitus and/or service-connected coronary artery disease and PVD.  Of record are VA opinions from August 2007 and November 2009 in which it was noted that the Veteran's hypertension was not caused by diabetes mellitus as the diagnosis of hypertension predated the diagnosis of diabetes mellitus.  It was also opined that the Veteran's hypertension was not aggravated by diabetes mellitus.  However, a rationale was not provided for that opinion in either the August 2007 or November 2009 opinion report.

The Board finds that the opinions of record addressing the Veteran's hypertension are incomplete for adjudication purposes.  The examiners did not provide an adequate rationale for all opinions provided.  Additionally, since those VA examinations and opinions were provided, the Veteran has been service-connected for coronary artery disease and PVD.  Neither opinion addresses a potential relationship between the Veteran's hypertension and coronary artery disease and/or PVD.  

Therefore, the Veteran should be provided a VA examination to determine the nature and etiology of hypertension, to include whether it was caused or aggravated by his service-connected diabetes mellitus, coronary artery disease, and/or PVD.  

Additionally, current treatment records should be identified and obtained before a decision is made.

Finally, the Board notes that further notice is needed to comply with the notice requirements for secondary service connection claims.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and representative with notice with respect to secondary service connection claims.  38 C.F.R. §§ 3.310, 3.159 (2014); Allen v. Brown, 7 Vet. App. 439 (1995); 38 U.S.C.A. § 5103(a) (West 2014).

2.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of hypertension.  The examiner must review the claims file and should note that review in the report.  The rationale for all opinions expressed should be provided.  Based on an examination of the Veteran and a review of the record, the examiner should provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that hypertension was caused by a service-connected disability, to specifically include diabetes mellitus, coronary artery disease, and/or PVD?

(b)  Is it at least as likely as not (50 percent or greater probability) that hypertension has been aggravated (permanently worsened beyond the natural progress of the disability) by a service-connected disability, to specifically include diabetes mellitus, coronary artery disease, and/or PVD?

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


